5 N.Y.3d 875 (2005)
842 N.E.2d 480
808 N.Y.S.2d 582
In the Matter of the Estate of RAYMOND P. WIRTH, Deceased.
DREXEL UNIVERSITY, Respondent; RAYMOND P. WIRTH, JR., et al., Appellants.
Court of Appeals of the State of New York.
Argued October 19, 2005.
Decided November 22, 2005.
*876 Jones & Jones, Garden City (Lawrence T. Jones of counsel), for appellants.
Poles, Tublin, Stratakis, Gonzalez & Weichert, LLP, New York City (Scott R. Johnston of counsel), for respondent.
Reed Smith LLP, New York City (Peter D. Raymond, Martha H. Munsch, Kim M. Watterson and Catherine S. Ryan of counsel), for Allegheny College and others, amici curiae.
Before: Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Shortly before his death in 2000, Raymond Wirth executed a pledge agreement that provides, in part: "In consideration of my interest in education, and intending to be legally bound, I, RAYMOND P. WIRTH, irrevocably pledge and promise to pay DREXEL UNIVERSITY the sum of ONE HUNDRED FIFTY THOUSAND and 00/100 Dollars ($150,000.00)." It is undisputed that the pledge is governed by Pennsylvania law. Pennsylvania's Uniform Written Obligations Act (Pa Stat Ann, tit 33, § 6), enacted in 1927, provides: "A written . . . promise, hereafter made and signed by the person . . . promising, shall not be invalid or unenforceable for lack of consideration, if the writing also contains an additional express statement, in any form of language, that the signer intends to be legally bound."
By the plain terms of the statute, Wirth's pledge was not "invalid or unenforceable for lack of consideration," and Wirth's estate has no other defense to Drexel's claim. The estate argues that there was a "failure" rather than a "lack" of consideration, but this argument rests only on confusion. A "failure of consideration" means a failure to render the performance the parties agreed on (2-5 Corbin, Contracts § 5.20 [2005]). In this *877 case, there is no basis for asserting that Drexel failed to render any required performance.
Order affirmed, with costs, in a memorandum.